Title: To John Adams from J. A. Bingham, 24 June 1822
From: Bingham, J. A.
To: Adams, John


				
					Dear Sir,
					Rockville, Md. June 24, 1822
				
				In presenting to the People of the United States, proposals for so important a work as the designation: of that which is here inclosed, I have thought it no less  prudent than respectful, to make the object known in the commencement, to those who have bourne a conspicuous part in the formation, and administration—our government, Under this impress sir, I have taken the liberty to address a prospectus to you, and to state, that an expression of your views respecting it, will be truly gratifying, and may be, beneficial to me.With sentiments of high esteem, sir / your friend. 
				
					J A Bingham
				
				
			